Mr. Justice Sheldon delivered the opinion of the Court: The case here presented is one of a voluntary removal from this State after the commencement of the late war of the rebellion, and taking up a residence in one of the rebellious States. Before the petitioner left Chicago, it is matter of history that Louisiana had passed its ordinance of secession, the so-called confederate government had been set up and its president elected, and actual hostilities had been commenced. In The Protector, 12 Wallace, 700, it was decided, as affecting the . operation of statutes of limitation, that the war began April-19-, 1861, in Louisiana. Assuming that as against a resident of one of the rebellious States at:the time the war commenced, the same rule should apply in regard to the three years allowed for presenting this petition, as has been adopted with respect to the Statute of Limitations, viz: that the period of the war should not be counted as a part of the three; years, we can not think that the rule should apply to such a case as the one here presented. And for the reason that the alleged disability was the voluntary, wrongful creation of the party himself. He withdrew himself from a liability here for the support of the war, and cast in his lot with the insurgent side, where he had opportunity, and was exposed to liability, to-make contribution in support of the hostilities which were being carried on against the o-overnment. O He added one more to the enemies of the government, as, in a war between two governments, all the subjects of the one are enemies to all the subjects of the other. If by such action of removal he could suspend the enforcement of the collection of debts due to our own citizens, out of his property here, he might to that extent impair the resources which might be needed for the prosecution of the war. From October, 1862, when the United States forces took possession of Thibodaux, at anytime thereafter, save about a month’s time, the petitioner, had he remained at peace in Thibodaux, might, without obstruction, have had access to the court here, and protected, if need there had been, his interest in the suit. It is an anomalous excuse to offer in a court of justice, for not doing so, that he was voluntarily away; engaged in warfare for the destruction of the government. “The duty of a citizen when war breaks out,” say the Supreme Court of the United States, “if it be a foreign war, and he is abroad, is to return without dela)r; and if it be a civil war, and he is a resident in the rebellious section, he should leave it as soon as practicable and adhere t.o the regular established government.” The William Bagley, 5 Wall. 408. The appellant’s conduct was in manifest contravention of his duty as here indicated, and can not be made the basis of any claim of right or of favor. It would be against all the analogies of the law. In Ludlow v. Ramsey, 11 Wall. 589, the same court states the doctrine as follows : “ But if, as in this case, a party voluntarily leaves his country or his residence for the purpose of engaging in hostilities against the former, he can not be permitted to complain of legal proceedings against him as an absentee on the ground of his inability to return or to hold communication with the place where the proceedings are conducted.” And although the removal by appellant from Chicago to Thibodaux might not have been for the purpose of engaging in the then existing hostilities against the government, we do not consider that that circumstance should exclude the application of the principle to the present case. As this court said, in reference to the same question, in O’Neal v. Boone, 53 Ill. 38, “ But what ever his motive or his business, his act was purely voluntary, and that consideration disposes of his claim that the Statute of Limitations ceased to run.” And see Harper v. Ely et al. 56 Ill. 179. We are of the opinion that the court below properly dismissed the petition, as not having been filed within three years after the decree, as required by the statute, and no sufficient cause shown to take-the case out of the operation of the requirement of the statute. Decree affirmed.